DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2022 has been entered. 

Status of Claims
This office action is in response to arguments and amendments entered on February 25, 2022 for the patent application 16/202,296 originally filed on November 28, 2018. Claims 1 and 9 are amended. Claims 2-6 are canceled. Claims 1 and 7-9 remain pending. The first office action of May 25, 2021 and second office action of December 3, 2021 are fully incorporated by reference into this office action.


Response to Amendment
Applicant’s amendments to the claims have been noted by the Examiner.
The amendments are not sufficient to overcome the outstanding 35 USC 101 rejections. Therefore, the 35 USC 101 rejections are maintained, as addressed below.
The amendments are sufficient to overcome the outstanding 35 USC 103 rejections. Accordingly, the rejections under 35 USC 103 are withdrawn.

Claim Objections
Claims 1, 7, and 8 are objected to because of the following informalities: typographical errors.
Claim 1 recites the limitation “the level of achievement corresponding to an ability for the one hand wherein when the level of achievement is lower...” The Examiner reasonably believes this limitation is missing punctuation and should be corrected to “the level of achievement corresponding to an ability for the one hand, wherein: when the level of achievement is lower...” Appropriate correction is required. 
Dependent claims 7 and 8 are also objected to based on their dependencies to claim 1.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a display unit that is mounted on a head of a user and that displays…” in claims 1 and 7-9.
“a control unit that determines…” in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 7-9 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, and substantially similar limitations in claim 9, recites the limitation “a same flexion state.” The limitation is originally introduced earlier in respective claim 1 or 9. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[a]] the same flexion state”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of respective claim 1 or 9. Therefore, claims 1 and 9 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 7 and 8 are also rejected under 35 U.S.C. § 112(b), based on their dependencies to claim 1.
Claim 1, and substantially similar limitations in claim 9, recites the limitation “the one side of the hand.” The limitation is not previously introduced in respective claims 1 or 9. As such, the limitation lacks antecedent basis. Therefore, claims 1 and 9 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 7 and 8 are also rejected under 35 U.S.C. § 112(b), based on their dependencies to claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 7-9 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a training assistance device” (i.e. a machine) and claim 9 is directed to “a non-transitory computer-readable storage medium” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”
However, the claims are drawn to an abstract idea of “selecting content for training,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion).
Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: “displaying a first training image, a second training image and a third training image, the first training image indicating that each finger of the user on one hand is in a same flexion state, the second training image indicating that each finger of the user on an other hand is in a same flexion state, the third training image indicating that at least one finger of the user on the one hand is in a different flexion state as compared to other fingers; and 
determining whether a level of achievement is equal to or higher than a first predetermined criterion value and a second predetermined criterion value different from the first predetermined criterion value, the level of achievement corresponding to an ability for the one hand, wherein:
when the level of achievement is lower than both of the first predetermined criterion value and the second predetermined criterion value, displaying both of the first training image so as to overlap with the one hand and the second training image so as to overlap with the other hand, 
when the level of achievement is lower than the second predetermined criterion value and not the first predetermined criterion value, displaying only the first training image so as to overlap with the one hand, 
when the level of achievement is equal to or higher than both of the first predetermined criterion value and the second predetermined criterion value, displaying only the third training image so as to overlap with the one side of the hand, and 
instructing the user to perform training using the displayed training image.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a display unit that is mounted on a head of a user” and “a control unit,” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “selecting content for training,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., “a display unit that is mounted on a head of a user” and “a control unit,” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”
In addition, dependent claims 7 and 8 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 7 and 8 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to independent claim 1.
Therefore, claims 1 and 7-9 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 and 7-9 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Independent claims 1 and 9 recite “a display unit that is mounted on a head of a user.” The limitation can be interpreted as including the display unit as well as the head of the user. Positively reciting “a head of a user” in the limitation renders the claim patent ineligible because it encompasses a human organism. Claims 7 and 8 are also rejected under 35 USC 101 for their dependence upon claim 1.

Response to Arguments
Regarding the 35 USC 101 rejection of the claims, the Applicant respectfully argues that the claims, as amended, “are tied to a unique and specific practical application under step 2A, prong 2 of the Alice test.”
The Examiner respectfully disagrees. The hardware elements of the claims, e.g., “a display unit that is mounted on a head of a user” and “a control unit,” are recited as generic computer elements that perform insignificant extra-solution activity to the judicial exception. That is, the control unit merely collects and analyzes data, while the display unit merely outputs the results. The claims do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Weisz et al. (US 2016/0271438) Bimanual arm trainer
Freedman et al. (US 10,599,919) Detection of hand gestures using gesture language discrete values
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SA/               Examiner, Art Unit 3715         

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715